PSW NYC LLC v Bank of Am., N.A. (2017 NY Slip Op 04207)





PSW NYC LLC v Bank of Am., N.A.


2017 NY Slip Op 04207


Decided on May 25, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2017

Tom, J.P., Sweeny, Richter, Kapnick, Webber, JJ.


4108 650390/16

[*1]PSW NYC LLC, Plaintiff-Appellant-Respondent,
vBank of America, N.A., etc., et al., Defendants-Respondents-Appellants.


Meister Seelig & Fein LLP, New York (Stephen B. Meister of counsel), for appellant-respondent.
Venable LLP, New York (Gregory A. Cross of counsel), for respondents-appellants.

Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about November 1, 2016, which, to the extent appealed from as limited by the briefs, granted defendants' motion to dismiss the complaint and denied plaintiff's cross motion for partial summary judgment, unanimously affirmed, with costs.
The motion court correctly determined that plaintiff failed to state a cause of action for defendants' breach of an assignment agreement in which plaintiff sold and assigned to defendant PCV-M Holdings LLC all of its rights relating to and in certain loans (see e.g. Ull v Lerner, 308 AD2d 396, 396 [1st Dept 2003]). The complaint fails to identify any provision of the agreement in which defendants promised to abide by a separate agreement governing foreclosure rights relating to the loans or giving plaintiff rights to assert claims relating to those loans after the assignment.
Plaintiff's fraudulent inducement claim is barred by the assignment agreement's mutual release (see Centro Empresarial Cempresa S.A. v América Móvil, S.A.B. de C.V., 17 NY3d 269, 276 [2011]) and by the integration clause in the assignment agreement and in the release (see e.g. General Bank v Mark II Imports, 293 AD2d 328, 328-329 [1st Dept 2002]). In any event, plaintiff failed to plead its claim with the requisite particularity (see CPLR 3016[b]; see e.g. Gregor v Rossi, 120 AD3d 447, 447 [1st Dept 2014]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 25, 2017
CLERK